PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Petit et al.
Application No. 13/669,375
Filed: 5 Nov 2012
For: ACOUSTIC VOICE ACTIVITY DETECTION (AVAD) FOR ELECTRONIC SYSTEMS
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under 37 CFR 1.137(a), filed October 18, 2021, to revive the above-identified application.

The petition is again DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

The application became abandoned September 3, 2016, for failure to timely submit the issue fee as required by the Notice of Allowance and Fee(s) Due mailed June 2, 2016, which set a three (3) month statutory period for reply. Additionally, a Notice to File Corrected Application Papers Notice of Allowance Mailed was mailed June 8, 2016, setting a two (2) month-shortened period to submit a properly signed Application Data Sheet. On July 11, 2020, a petition to accept a delayed benefit claim was filed, accompanied by a petition to revive the application. On April 19, 2021, a decision was mailed dismissing the petitions. On October 18, 2021, a renewed petition to revive the application was filed, accompanied by a four (4) month extension of time.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item(s) (3). With regard to item (3), the Director may require additional information where there is a question whether the delay was unintentional. 

The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 CFR 1.137(a) was filed more than two years after the due date of the reply that resulted in the abandonment of this application.  Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.  Id. at 12223. 

Petitioners have provided an affidavit of Michael Luna, the Chief Technology Officer of ALIPHCOM, former assignee of the patent. Mr. Luna’s affidavit states, in pertinent part: 

5. Kokka and Backus, LLC was the law firm tasked with handling our patent portfolio including the above-identified patent application.

6. Between 2015 and 2017 ALIPHCOM suffered funding/financial issues.

7. I instructed Kokka and Backus, LLC and CPA Global to employ procedures to ensure that patent applications (including the above-identified application} were, on a timely basis, diligently prosecuted and that fees were paid. Such procedures continued until funds were no longer available to ALIPHCOM to pay Kokka and Backus, LLC and CPA Global for their fees.

8. As a result, on September 3, 2016, the above-identified patent application went abandoned.

Petitioners have also provided an affidavit of Daniel Setton, CEO of then-assignee JAWB ACQUISITION LLC. Mr. Setton’s affidavit states, in pertinent part:

7. I had engaged CSC Global and the following law firms to assess JAWB
ACQUISITION LLC's very robust patent portfolio: Envision IP, Dallal Firm and Myers Wolin. I had tasked Envision IP to handle JAWB ACQUISITION LLC's patent portfolio and to revive various abandoned patent applications including the above-identified patent application.

8. I retained Envision IP around Q2 of 2018 and instructed Envision IP to revive
various abandoned patent applications including the above-identified patent application around Q4/2018 to Q1/2019.

9. However, the above-identified patent application was not revived.

10. In February of 2019, I instructed Myers and Wolin to retain Power of Attorney for the above-referenced patent application. According to the file history of the above-referenced patent application, Myers and Wolin filed a Power of Attorney on April 12, 2019 but this Power of Attorney was denied on April 17, 2019.

11. On June 3, 2020, I retained Hard IP LLC to revive the above-referenced patent application.

12. According to the file history of the above-referenced patent application, Hard IP LLC filed an ePetition on July 11, 2020 to revive the patent application along with the issue fee payment, a statement under 3.73(c), a corrected and correctly signed Application Data Sheet, an amendment of the specification, and a petition to accept an unintentionally delayed domestic priority claim.

With regard to petitioner’s assertion of financial issues, MPEP 711.03(c) states, in pertinent part, that the legislative history of Public Law 97-247, § 3, 96 Stat. 317 (1982), reveals that the purpose of the unintentional delay revival provision is to permit the Office to have discretion to revive abandoned applications in appropriate circumstances, but places a limit on this discretion stating that "[u]nder this section a petition accompanied by [the requisite fee] would not be granted where the abandonment or the failure to pay the fee for issuing the patent was intentional as opposed to being unintentional or unavoidable." H.R. Rep. No. 542, 97th Cong., 2d Sess. 6-7 (1982), reprinted in 1982 U.S.C.C.A.N. 770-71. A delay resulting from a deliberately chosen course of action on the part of the applicant is not an "unintentional" delay within the meaning of 37 CFR 1.137.

Where the applicant deliberately permits an application to become abandoned (e.g., due to a conclusion that the claims are unpatentable, that a rejection in an Office action cannot be overcome, or that the invention lacks sufficient commercial value to justify continued prosecution), the abandonment of such application is considered to be a deliberately chosen course of action, and the resulting delay cannot be considered as "unintentional" within the meaning of 37 CFR 1.137. See In re Application of G, 11 USPQ2d 1378, 1380 (Comm’r Pat. 1989). An intentional course of action is not rendered unintentional when, upon reconsideration, the applicant changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988).

A delay resulting from a deliberately chosen course of action on the part of the applicant does not become an "unintentional" delay within the meaning of 37 CFR 1.137 because:

(A) the applicant does not consider the claims to be patentable over the references relied upon in an outstanding Office action;
(B) the applicant does not consider the allowed or patentable claims to be of sufficient breadth or scope to justify the financial expense of obtaining a patent;
(C) the applicant does not consider any patent to be of sufficient value to justify the financial expense of obtaining the patent;

(E) the applicant remains interested in eventually obtaining a patent, but simply seeks to defer patent fees and patent prosecution expenses.

As such, petitioner must provide an explanation indicating that the delay was unintentional. Further, if petitioner lacked sufficient funds to pay counsel, petitioner could have prosecuted the application pro se. Petitioner must explain why, if sufficient funds were not available to hire counsel, petitioner did not prosecute the application pro se.

With regard to the assertion that petitioner subsequently hired counsel, but that counsel did not take action to revive the application, petitioner should explain why action was not taken by counsel to file the initial petition to revive the application.

When addressing the delay, petitioner is reminded that where the petitioner deliberately permits an application to become abandoned (e.g., due to a conclusion the claims are unpatentable, a rejection in an Office action cannot be overcome, or the invention lacks sufficient commercial value to justify continued prosecution), the abandonment of such application is considered to be a deliberately chosen course of action, and the resulting delay cannot be considered as “unintentional” within the meaning of 37 CFR 1.137. See In re Application of G, 11 USPQ2d 1378, 1380 (Comm’r Pat. 1989). Similarly, an intentional course of action is not rendered unintentional when, upon reconsideration, the applicant changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.137, regardless of the circumstances that originally resulted in the abandonment of the application. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the response in the above identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

Petitioner must provide a renewed petition, accompanied by an adequate explanation that the delay was unintentional.

It is noted that petitioner states that it is choosing not to file a renewed petition under 37 CFR 1.78(c) and (e). Petitioner is reminded that a decision not to file a renewed petition is an intentional act waiving a benefit claim, and that the Office may refuse to later accept a petition to accept a delayed benefit claim because the entire delay was not unintentional. 



By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to the undersigned at (571) 272-3231.  

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).